                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERICA T. CLOUD,                                    Case No. 19-cv-04638-TSH
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9              v.                                        DENYING IN PART MOTION TO
                                                                                            DISMISS
                                  10     MEGAN J. BRENNAN,
                                                                                            Re: Dkt. No. 11
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                          I.    INTRODUCTION
                                  14          Plaintiff Erica Cloud, a former employee of the United States Postal Service, claims she

                                  15   was subjected to sexual harassment by managers at the post office where she worked and

                                  16   retaliated against for engaging in certain protected activities. She asserts two causes of action

                                  17   under Title VII: retaliation (Count I) and sexual harassment and sex discrimination (Count II).

                                  18   Pending before the Court is Defendant Postmaster General Megan J. Brennan’s Motion to Dismiss

                                  19   pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF No. 11. Cloud filed an Opposition

                                  20   (ECF No. 17) and Brennan filed a Reply (ECF No. 18). The Court finds this matter suitable for

                                  21   disposition without oral argument and VACATES the February 6, 2020 hearing. See Civ. L.R. 7-

                                  22   1(b). Having considered the parties’ positions, relevant legal authority, and the record in this case,

                                  23   the Court GRANTS IN PART and DENIES IN PART Brennan’s motion for the following

                                  24   reasons.

                                  25                                          II.   BACKGROUND
                                  26          Cloud was employed by the United States Postal Service (“USPS”) as a window clerk at

                                  27   the post office located at 201 13th Street, Oakland, CA 94612 (the “Urban Oakland Post Office”).

                                  28
                                   1   Compl. ¶ 3, ECF No. 1. Yanique Spencer1 was her direct supervisor. The

                                   2   supervision/management team at the Urban Oakland Post Office was as follows: Maximo DePaula

                                   3   and Mr. Mayfield (Acting Managers); Yanique Spencer (Cloud’s Direct Supervisor); and Pedro

                                   4   Flores (Customer service Operations). Id. ¶ 13.

                                   5            Cloud alleges:

                                   6                    The culture in the Oakland Urban Post Office was one where the
                                                        males in charge sexually harassed and requested sexual favors from
                                   7                    the female employees, they “wanted” and the female employees that
                                                        capitulated gained favor. Because the male supervisors knew they
                                   8                    could engage in this sort of behavior without fear of termination—at
                                                        worst they would simply be transferred to a different location— the
                                   9                    sexual harassment was rampant.
                                  10   Id. ¶ 17. She alleges Mayfield used to ogle her regularly, but he was transferred to a different

                                  11   USPS location after he was the subject of sexual harassment claims brought by other female

                                  12   employees. Id. ¶ 15. Cloud alleges DePaula also engaged in sexual harassment and had
Northern District of California
 United States District Court




                                  13   complaints lodged against him by female employees, but she refused to reciprocate his

                                  14   inappropriate embraces. Id. ¶ 16. Cloud “refused to accept the advances of her male supervisors,

                                  15   refused to reciprocate unwanted embraces, and [her] husband indicated to a male supervisor that

                                  16   the supervisor should stop staring at [her] breasts and crotch.” Id. ¶ 18. As a result, Cloud alleges

                                  17   she was treated differently than other employees and retaliated against. Id.

                                  18   A.       Yanique Spencer
                                  19            Cloud alleges she “was bullied and harassed by her direct supervisor, Ms. Spenser–who

                                  20   did engage in sexual acts with the upper management–because Ms. Spenser was not properly

                                  21   supervised, even though management knew Ms. Spenser had violent propensities and a history of

                                  22   on-the-job violent altercations with co-workers.” Id. ¶ 19. After Cloud was appointed the Shop

                                  23   Steward of the American Postal Workers Union for the Urban Oakland Post Office, Spencer “used

                                  24   her unchecked power to harass and bully” her in retaliation for participation in the Union. Id. ¶

                                  25   20. On one occasion, she approached Cloud and her ten-year-old daughter while they were getting

                                  26   ready to leave and said Cloud needed to “leave the building” and that she was “walking her out.”

                                  27

                                  28   1
                                           In her complaint and opposition, Cloud alternates between “Spencer” and “Spenser.”
                                                                                          2
                                   1   Id. ¶ 21. Cloud and her daughter exited the post office and were waiting in the vestibule of the

                                   2   building for their ride, but Spencer screamed that she was to get completely out of the public

                                   3   building. Id. After they exited the building, Spencer “locked the door so Plaintiff and her

                                   4   daughter could not get shelter inside, gave a wicked smile and walked away.” Id. That same day,

                                   5   Spencer also deleted Cloud’s clock rings so her paycheck would be less she earned. Id.

                                   6          Cloud also alleges Spencer disregarded medical restrictions that required modified duty

                                   7   while she was healing from an injury to her dominant hand. Id. ¶ 22. Cloud’s restrictions,

                                   8   approved by the Postmaster General, placed her on “light duty,” meaning she “was not to: lift any

                                   9   object over 5 lbs.; grasp, lift or push objects using her right hand; write or; preform [sic] data

                                  10   entry.” Id. ¶ 23. However, Spencer told Cloud “it was her ‘duty’ to preform [sic] her full job

                                  11   functions using her injured hand. When [Cloud] would protest about being required to work

                                  12   outside her medical restrictions, Ms. Spenser would state that she must and yell, ‘that’s a direct
Northern District of California
 United States District Court




                                  13   order!’” Id. Cloud feared she would be fired unless she performed activities that harmed her right

                                  14   hand, and the “failure to allow the hand to heal properly aggravated a serious and substantial

                                  15   injury to her right hand, causing the the [sic] need for surgery and some level of life-long

                                  16   impairment to her dominant hand, severe emotional distress, severe pain and swelling and

                                  17   economic damages.” Id. ¶ 24. The supervisors above Spencer did not prevent this from

                                  18   happening and did nothing to ensure Cloud’s medical restrictions were adhered to. Id.

                                  19   B.     General Delivery Window
                                  20          Cloud was assigned to attend to the general delivery window. Id. ¶ 11. She alleges the

                                  21   “instance of customer outbursts, obvious signs of mental illness and various forms of intoxication

                                  22   among general service postal customers is significantly higher than those customers using other

                                  23   services.” Id. Cloud states “there was an ongoing systematic failure to timely attend to the

                                  24   general delivery mail at the Urban Oakland Post Office due to management’s failure to ensure this

                                  25   task was attended to properly.” Id. ¶ 25. “The general delivery customers were frequently

                                  26   agitated, and many of them were yelling and becoming very angry on a regular basis, especially

                                  27   when they were waiting to receive a check, but told it was not available. This was common

                                  28   knowledge among employees working at the Urban Oakland Post Office.” Id. The window did
                                                                                          3
                                   1   not have protective glass, and Cloud “requested on many processions that she be protected in the

                                   2   same way as all of her other permanent assignment co-workers were protected—by simply

                                   3   allowing her to sit at a window that had protective glass installed.” Id. ¶ 26.

                                   4           Cloud complained to the Occupational Safety and Health Administration that she was

                                   5   unsafe, but management “never capitulated to any of her requests and continued their retaliation

                                   6   campaign against [her] for complaining about her lack of personal safety.” Id. ¶ 27. Management

                                   7   also refused to assist her with customers that were angry when their mail was not ready to be

                                   8   picked up, although they assisted other employees with customer complaints. Id. ¶ 28.

                                   9   “Management knew that the general delivery customers would often become further enraged when

                                  10   they were informed they could not speak with someone above [Cloud] in the hierarchal structure

                                  11   about the fact their mail was being delayed, was late and would often be delivered in large

                                  12   accumulated piles after days of receiving no mail at all.” Id. ¶ 30. Cloud specifically told
Northern District of California
 United States District Court




                                  13   management that:

                                  14                  (1) Plaintiff received many threats of violence from customers; (2) a
                                                      customer dropped a dead bird on the counter in front of Plaintiff to
                                  15                  intimidate and threaten her; (3) Plaintiff had objects thrown at her; (4)
                                                      Plaintiff had visibly mentally disturbed people attempt to climb
                                  16                  through her window and; (5) angry customers would scream in
                                                      Plaintiff’s face when a manager or supervisor would not come to the
                                  17                  window to resolve their complaints.
                                  18   Id. ¶ 31.

                                  19           On April 12, 2018, Cloud was assaulted with a deadly weapon by a general delivery

                                  20   customer. Id. ¶ 32. She was badly beaten and pulled out through the general delivery window.

                                  21   Id. As a result, Cloud suffered massive contusions and bruising, a mild concussion, headaches,

                                  22   back pain and neck pain. Id.

                                  23   C.      EEO Activities and Retaliation
                                  24           On May 30, 2018, Cloud participated in the EEO process by filing paperwork that

                                  25   complained of management’s lack of an adequate response toward keeping her physically safe,

                                  26   Spencer’s harassment of her and tampering with her time sheets; and being forced to work outside

                                  27   of her medical restrictions. Id. ¶ 34. She also wrote letters to DePaula and Flores regarding her

                                  28   serious concerns for her bodily safety while working at the general delivery window without
                                                                                         4
                                   1   protective glass. Id. Cloud alleges that DePaula, Flores and Spencer all knew about her

                                   2   participation in the EEO process and that Spencer retaliated by constantly harass her. Id. ¶¶ 35-36.

                                   3   On one occasion while Cloud worked the general delivery window, Spencer “was looming over

                                   4   her, watching her every move and yelling aggressively, ‘it’s your job to give people their mail.’”

                                   5   Id. ¶ 37. When Cloud retreated from the window, Spencer chased her and started pointing her

                                   6   finger at her face. Id. When Cloud pointed back and stated that she was frightened, Spencer

                                   7   shoved her head backwards with her hand and with one move caused her head to fly back and her

                                   8   entire body to hit the floor. Id. ¶¶ 37-38. Once on the ground, Spencer “bit her all over, scratched

                                   9   her face and targeted [her] injured hand. Ms. Spenser pulled of [sic] Plaintiff’s wig and kicked

                                  10   her.” Id. ¶ 38. Cloud states “Spenser is significantly bigger in stature than Plaintiff, who is petite,

                                  11   thin and was recovering from a serious injury to her dominant hand.” Id. ¶ 39. As a result of the

                                  12   attack, Cloud suffered open bite wounds that became infected and required oral antibiotics and
Northern District of California
 United States District Court




                                  13   injections. Id. ¶ 40. “She has also suffered severe emotional distress and had to take anxiety pills

                                  14   and sleeping pills to address her altered mental state and the marked change in her personality

                                  15   towards fear, sadness and anxiety.” Id.

                                  16          After the attack, Cloud was terminated based on USPS’s “zero-tolerance” policy for

                                  17   violence. Id. ¶ 41. She alleges the reason was pretextual and the real reason she was terminated

                                  18   was because she engaged in EEO activities, refused the sexual advances of her male supervisors

                                  19   and actively participated in the union. Id.

                                  20   D.     Procedural History
                                  21          Cloud filed the present complaint on August 9, 2019, asserting two causes of action under

                                  22   Title VII. She asserts a claim for retaliation, alleging she engaged in protected activity by (1)

                                  23   refusing sexual harassment, (2) participating in union activities, (3) reporting safety concerns to

                                  24   management and OSHA, and (4) engaging in the EEO process. Id. ¶¶ 43, 45. She asserts Brennan

                                  25   retaliated against her for engaging in these activities by “creating and permitting a hostile work

                                  26   environment, including physical attack and termination.” Id. ¶ 39.2 Cloud also asserts a claim for

                                  27

                                  28
                                       2
                                        The paragraph numbering in Cloud’s complaint is non-sequential. This is the second paragraph
                                       numbered 39 but should be 46.
                                                                                    5
                                   1   sexual harassment predicated on Mayfield and DePaula’s conduct. Id. ¶¶ 44, 47.3

                                   2            On December 2, 2019, Brennan filed the present motion to dismiss, arguing most of

                                   3   Cloud’s retaliation claim should be dismissed because union activity participation, reporting safety

                                   4   concerns to management and OSHA, and refusing sexual harassment are not “protected activities”

                                   5   under Title VII. Mot. at 2. Even if that conduct were protected activity, Brennan argues Cloud

                                   6   does not state a plausible retaliation claim based on that conduct because she fails to allege when it

                                   7   occurred and therefore cannot establish that any adverse employment action is causally connected

                                   8   to it. Id. Brennan also argues that any part of Cloud’s retaliation claim that predates her first

                                   9   contact with the EEO office should be dismissed because Cloud cannot be retaliated against for

                                  10   engaging in activities that occurred after the alleged retaliation had already started. Id.

                                  11            Brennan further argues that Cloud’s retaliation claim, to the extent it is based on

                                  12   participating in union activities, and the entirety of her sexual harassment claim should be
Northern District of California
 United States District Court




                                  13   dismissed because she did not raise these allegations during the administrative process and

                                  14   therefore failed to exhaust her administrative remedies with respect to them. Id.

                                  15            Finally, to the extent Cloud seeks to bring a sex discrimination claim that is predicated on

                                  16   any conduct other than the alleged sexual harassment by Mayfield and DePaula, Brennan argues it

                                  17   should be dismissed because the complaint fails to allege the essential elements of a

                                  18   discrimination claim, including that similarly situated individuals outside of Cloud’s protected

                                  19   class were treated more favorably than her or that she was subjected to an adverse employment

                                  20   action because of her sex or gender. Id.

                                  21                                        III.   LEGAL STANDARD
                                  22            A complaint must contain a “short and plain statement of the claim showing that the

                                  23   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, to survive a Rule 12(b)(6) motion to

                                  24   dismiss, a complaint must plead “enough facts to state a claim to relief that is plausible on its

                                  25   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plausibility does not mean

                                  26   probability, but it requires “more than a sheer possibility that a defendant has acted unlawfully.”

                                  27

                                  28   3
                                           These are the second paragraphs numbered 44 and 47 but should be 51 and 54.
                                                                                        6
                                   1   Ashcroft v. Iqbal, 556 U.S. 662, 687 (2009). A complaint must therefore provide a defendant with

                                   2   “fair notice” of the claims against it and the grounds for relief. Twombly, 550 U.S. at 555

                                   3   (quotations and citation omitted); Fed. R. Civ. P. 8(a)(2) (A complaint must contain a “short and

                                   4   plain statement of the claim showing that the pleader is entitled to relief.”). In considering a

                                   5   motion to dismiss, the court accepts factual allegations in the complaint as true and construes the

                                   6   pleadings in the light most favorable to the nonmoving party. Manzarek v. St. Paul Fire & Marine

                                   7   Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).; Erickson v. Pardus, 551 U.S. 89, 93-94 (2007).

                                   8   However, “the tenet that a court must accept a complaint’s allegations as true is inapplicable to

                                   9   threadbare recitals of a cause of action’s elements, supported by mere conclusory statements.”

                                  10   Iqbal, 556 U.S. at 678.

                                  11          If a Rule 12(b)(6) motion is granted, the “court should grant leave to amend even if no

                                  12   request to amend the pleading was made, unless it determines that the pleading could not possibly
Northern District of California
 United States District Court




                                  13   be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en

                                  14   banc) (citations and quotations omitted). However, a court “may exercise its discretion to deny

                                  15   leave to amend due to ‘undue delay, bad faith or dilatory motive on part of the movant, repeated

                                  16   failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing

                                  17   party . . ., [and] futility of amendment.’” Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876,

                                  18   892–93 (9th Cir. 2010) (alterations in original) (quoting Foman v. Davis, 371 U.S. 178, 182

                                  19   (1962)).

                                  20                                            IV.    DISCUSSION
                                  21   A.     Protected Activity
                                  22          Brennan first argues most of Cloud’s retaliation claim should be dismissed because any

                                  23   part that is premised on union activity participation, reporting safety concerns to management and

                                  24   OSHA, and refusing sexual harassment does not qualify as a “protected activity” under Title VII.

                                  25   Mot. at 6.

                                  26          Title VII forbids discrimination by employers based on an individual’s race, color,

                                  27   religion, sex, or national origin. 42 U.S.C. § 2000e-2. To state a claim for retaliation, a plaintiff

                                  28   must allege she (1) engaged in a protected activity, (2) her employer subjected her to a materially
                                                                                          7
                                   1   adverse employment action, and (3) a causal link exists between the protected activity and the

                                   2   adverse action. Westendorf v. W. Coast Contractors of Nev., Inc., 712 F.3d 417, 421 (9th Cir.

                                   3   2013) (citations omitted). An adverse action for a retaliation claim is one that “might have

                                   4   dissuaded a reasonable worker from making or supporting a charge of discrimination.” Burlington

                                   5   N. & Santa Fe Rwy. Co. v. White, 548 U.S. 53, 68 (2006) (quotations and citations omitted).

                                   6          1.      Union Activity
                                   7          The Court agrees that union activity is not within the scope of Title VII’s protected

                                   8   activity. See Ting v. Adams & Assocs., Inc., 2017 WL 4422508, at *4 (E.D. Cal. Oct. 5, 2017)

                                   9   (dismissing retaliation claim based on plaintiff’s union membership, finding Title VII does not

                                  10   protect such membership or activities); Mitchell v. Superior Ct. of Cal., Cty. of San Mateo, 2007

                                  11   WL 1655626, at *17 (N.D. Cal. June 7, 2007), aff’d in relevant part, 312 F. App’x 893 (9th Cir.

                                  12   2009) (“claims of retaliation based on union activity are not within the purview of Title VII,
Northern District of California
 United States District Court




                                  13   whose scope is specifically delineated in the statute and is the subject of an extensive

                                  14   jurisprudence.”); Levitant v. City of N.Y. Human Res. Admin., 625 F. Supp. 2d 85, 106 (E.D.N.Y.

                                  15   2008) (“Title VII does not provide redress for employees alleging discrimination based on their

                                  16   participation in union activities.”) (citing Mitchell, 2007 WL 1655626, at *17); Sesay v. Santa

                                  17   Clara Cty. Valley Med. Ctr., 2018 WL 317844, at *4 (N.D. Cal. Jan. 8, 2018), aff’d sub nom.

                                  18   Osias v. Cty. of Santa Clara, 731 F. App’x 674 (9th Cir. 2018) (“Plaintiff’s attendance at the

                                  19   union meeting is also not a ‘protected activity’ under Title VII.”) (citing Smith v. Cty. of Santa

                                  20   Clara, 2016 WL 4076193, at *14 (N.D. Cal. Aug. 1, 2016)).

                                  21          Cloud appears to argue the Court should not decide whether union activity is protected

                                  22   under Title VII at the pleading stage because it would be more appropriate at the summary

                                  23   judgment stage, based upon a full factual record. Opp’n at 9. However, she fails to provide any

                                  24   authority in support of her argument. Cloud also argues her allegations regarding her union

                                  25   position “should be read in context with [her] allegations regarding her supervisors’ retaliation for

                                  26   [her] refusal to capitulate to her supervisors’ sexual advances or otherwise participate in the

                                  27   pervasive environment of sexual harassment and discrimination.” Id. at 10. She maintains her

                                  28   allegations regarding Spencer’s “harassment and bullying” over her position with the union must
                                                                                         8
                                   1   be read in the context of the “pervasive environment of sexual harassment and discrimination” she

                                   2   faced because Spencer “was rewarded by management because she provided them sexual favors”

                                   3   and was therefore “allowed to use her position of power and authority to harass Plaintiff without

                                   4   consequence, which increased after Plaintiff took a new leadership position with the union.” Id. at

                                   5   10, 11. While such allegations may be included for context, caselaw is clear that union activity

                                   6   cannot establish the first element of a Title VII claim. Accordingly, to the extent Cloud bases her

                                   7   retaliation claim on her union activity, the Court GRANTS Brennan’s motion.

                                   8          2.      Reporting Safety Concerns
                                   9          Courts “have consistently held that an employee who has reported OSHA violations or

                                  10   complained about unsafe working conditions has not engaged in statutorily protected activity.”

                                  11   Langford v. Magnolia Advanced Materials, Inc., 2017 WL 5203048, at *15 (N.D. Ga. Jan. 3,

                                  12   2017), report and recommendation adopted, 2017 WL 5202889 (N.D. Ga. Feb. 13, 2017), aff’d,
Northern District of California
 United States District Court




                                  13   709 F. App’x 639 (11th Cir. 2017) (collecting cases); Washington v. M. Hanna Constr. Inc., 299

                                  14   Fed. App’x 399, 401 (5th Cir. 2008) (“Because Title VII does not encompass violations of OSHA

                                  15   . . . , Plaintiff’s alleged reporting of M. Hanna to authorities for violating OSHA does not qualify

                                  16   as protected activity under Title VII . . . .”) (citations omitted); Gurish v. Ohio Dep’t of Mental

                                  17   Retardation & Developmental Disabilities, 2012 WL 3649359, at *2 (N.D. Ohio Aug. 23, 2012)

                                  18   (finding that plaintiff could not establish a prima facie case of retaliation because his reports of an

                                  19   unsafe work environment and his “complaint with OSHA for unsafe working conditions” were not

                                  20   protected activity under Title VII); Rodriguez v. Beechmont Bus Service, Inc., 173 F. Supp. 2d

                                  21   139, 150 (S.D.N.Y. 2001) (dismissing plaintiff’s Title VII retaliation claim premised upon his

                                  22   cooperation with an OSHA investigation and his internal complaints of worker safety because

                                  23   “unsafe working conditions are not made unlawful under Title VII”). Thus, while Cloud’s

                                  24   allegations about unsafe working conditions and OSHA reporting may be included for context,

                                  25   they do not qualify as “protected activity” under Title VII. Accordingly, to the extent Cloud bases

                                  26   her retaliation claim on reporting safety violations, the Court GRANTS Brennan’s motion.

                                  27          3.      Sexual Harassment
                                  28          Brennan argues that refusing sexual harassment is not a protected activity because courts
                                                                                          9
                                   1   “have declined to recognize rejecting sexual advances as ‘protected activity’ under Title VII. Mot.

                                   2   at 8. While neither the Supreme Court nor the Ninth Circuit has decided the issue, other circuit

                                   3   courts are split. See, e.g., LeMarie v. La. Dep’t of Transp. & Dev., 480 F.3d 383, 389-90 (5th Cir.

                                   4   2007) (employee’s rejection of supervisor’s advances does not constitute protected activity);

                                   5   Ogden v. Wax Works, Inc., 214 F.3d 999, 1007 (8th Cir. 2000) (plaintiff engaged in most “basic

                                   6   form of protected conduct” when she told her supervisor to stop harassing her); Fitzgerald v.

                                   7   Henderson, 251 F.3d 345, 366 (2d Cir. 2001) (declining to reach the issue of whether “a valid

                                   8   retaliation claim must allege that the employee suffered adverse employment consequences

                                   9   because she lodged or threatened to lodge a complaint about her supervisor, and is insufficient if it

                                  10   alleges “only” that she suffered such consequences because she resisted her supervisor’s sexual

                                  11   advances.”). In considering this split, Judge Davila in this District held that “rejecting a sexual

                                  12   advance does not amount to protected activity” because the purpose of a reporting requirement “‘is
Northern District of California
 United States District Court




                                  13   a logical one: in order to protect an employee from an employer’s retaliation for opposing a

                                  14   practice, the employer must first have been placed on notice of a problematic practice,’” and

                                  15   “‘[e]ven the broadest interpretation of a retaliation claim cannot encompass instances where the

                                  16   alleged ‘protected activity’ consists simply of declining a harasser’s sexual advances. . . . If it

                                  17   were otherwise, every harassment claim would automatically state a retaliation claim as well.’”

                                  18   Alhozbur v. McHugh, 2011 WL 13243131, at *8 (N.D. Cal. July 21, 2011) (quoting Rachel-Smith

                                  19   v. FTData, Inc., 247 F. Supp. 2d 734, 747-49 (D. Md. 2003); Del Castillo v. Pathmark Stores,

                                  20   Inc., 941 F. Supp. 437, 439 (S.D.N.Y. 1996)). “Thus, refusal directed to the alleged harasser, even

                                  21   where the harasser is a supervisor, cannot be equated with notice to the employer.” Id.

                                  22          The Court agrees with Judge Davila’s reasoning in Alhozbur and therefore finds that Cloud

                                  23   cannot state a retaliation claim based on refusing her supervisors’ sexual advances. However, it is

                                  24   unclear that her allegations are so limited as she alleges a culture of sexual harassment. Compl. ¶¶

                                  25   15-17. “It is unlawful to subject employees to adverse employment actions because they engaged

                                  26   in protected activity, such as complaining of sexual harassment.” Alhozbur, 2011 WL 13243131,

                                  27   at *6 (citing Brooks v. City of San Mateo, 229 F.3d 917, 923 (9th Cir. 2000)). Thus, if Cloud can

                                  28   allege that she put her employer on notice by complaining of sexual harassment (i.e., doing more
                                                                                         10
                                   1   than refusing sexual harassment), she can state a plausible claim for retaliation. Accordingly, to

                                   2   the extent Cloud seeks to bring a retaliation claim based on sexual harassment, the Court

                                   3   GRANTS Brennan’s motion WITH LEAVE TO AMEND.

                                   4   B.     Causal Link
                                   5          Brennan next argues that, even assuming Cloud’s activities are protected, her retaliation

                                   6   claim must fail because she does not allege plausible facts establishing retaliation causally

                                   7   connected to her protected activity. Mot. at 9-10. Brennan further argues Cloud cannot plead

                                   8   causation for any retaliatory conduct that predates her contact with the EEO Office. Id. at 10-11.

                                   9          In response, Cloud argues she is not required to plead a prima facie case to survive a

                                  10   motion to dismiss, but even if she were, she argues her “allegations regarding her union activity,

                                  11   OSHA complaint, and refusal of sexual harassment are intimately tied to her allegations regarding

                                  12   her supervisors’ campaign of retaliation against Plaintiff for her refusal of their sexual advances
Northern District of California
 United States District Court




                                  13   and refusal to participate in the pervasive, hostile environment of sexual harassment and

                                  14   discrimination.” Opp’n at 13-14. As to whether she has failed to plead causation for any of her

                                  15   supervisors’ conduct that occurred prior to her first contact with the EEO in May 2018, Cloud

                                  16   argues Brennan “mistakenly assumes that Plaintiff’s only protected activity was when she engaged

                                  17   in the EEO process. Plaintiff alleges a course of conduct that occurred over time, constituting

                                  18   severe and pervasive sexual harassment.” Id. at 14.

                                  19          When a plaintiff pleads a plausible prima facie case, the complaint sufficiently states a

                                  20   claim. Sheppard, 694 F.3d at 1050 n.2. However, a plaintiff is not required to plead a prima facie

                                  21   case of discrimination or retaliation in order to survive a motion to dismiss. Sheppard v. David

                                  22   Evans & Assoc., 694 F.3d 1045, 1050 n.2 (9th Cir. 2012); Lacayo v. Donahoe, 2015 WL 3866070,

                                  23   at *12 (N.D. Cal. June 22, 2015). When a plaintiff does not plead a prima facie case, courts still

                                  24   look to the elements of the prima facie case “to decide, in light of judicial experience and common

                                  25   sense, whether the challenged complaint contains sufficient factual matter, accepted as true, to

                                  26   state a claim for relief that is plausible on its face.” Achal v. Gate Gourmet, Inc., 114 F. Supp. 3d

                                  27   781, 796-97 (N.D. Cal. 2015) (citations omitted).

                                  28          To establish a causal connection between her protected activity and the adverse actions, a
                                                                                        11
                                   1   plaintiff may allege direct or circumstantial evidence from which causation can be inferred, such

                                   2   as an employer’s “pattern of antagonism following the protected conduct,” Porter v. Cal. Dep’t

                                   3   Corr., 419 F.3d 885, 895 (9th Cir. 2005), or the temporal proximity of the protected activity and

                                   4   the occurrence of the adverse action. Pardi v. Kaiser Found. Hosps., 389 F.3d 840, 850 (9th Cir.

                                   5   2004); Bell v. Clackamas Cty., 341 F.3d 858, 865 (9th Cir. 2003).

                                   6            Here, the Court finds Cloud has failed to establish a causal connection as to any activity

                                   7   prior to participating in the EEO process. She alleges she “engaged in protected activity by

                                   8   refusing sexual harassment; participating in union activities; reporting safety concerns to

                                   9   management and OSHA and; engaging in the EEO process.” Compl. ¶ 45. As discussed above,

                                  10   Cloud’s allegations regarding refusing sexual harassment, participating in union activities, and

                                  11   reporting safety concerns to management and OSHA are not protected activities under Title VII.

                                  12   As such, only her allegations regarding the EEO process can be considered protected activity
Northern District of California
 United States District Court




                                  13   under. To that extent, Cloud alleges “Defendant, its agents, and/or employees retaliated against

                                  14   Plaintiff on the basis of her protected activity, and took material and adverse employment actions

                                  15   against her, including by creating and permitting a hostile work environment, including physical

                                  16   attack, and termination. Defendant failed to take effective remedial action such that the

                                  17   Defendant’s action would deter a reasonable employee in the same situation from making a

                                  18   complaint.” Compl. ¶ 39.4 These allegations are sufficient at the pleading stage. See Fitch v. S.F.

                                  19   Unified Sch. Dist., 2015 WL 6551668, at *7 (N.D. Cal. Oct. 29, 2015) (“Plaintiff alleges that

                                  20   “[s]ince [p]laintiff complained of discrimination, she has been and continues to be discriminated

                                  21   against and harassed.” At the pleading stage, this alleged temporal proximity is sufficient to state

                                  22   a plausible causal link between her protected activity—filing charges of discrimination with the

                                  23   EEOC and DFEH—and the adverse actions.”).

                                  24            Accordingly, the Court GRANTS Brennan’s motion as to Cloud’s allegations for conduct

                                  25   that occurred prior to the EEO process and DENIES the motion as to conduct that occurred after

                                  26   Cloud initiated the EEO process. If Cloud chooses to file an amended complaint that includes a

                                  27

                                  28   4
                                           The second paragraph numbered 39.
                                                                                         12
                                   1   retaliation claim related to adverse actions prior to the EEO process, she must include allegations

                                   2   of protected activity prior to that process.

                                   3   C.     Exhaustion of Administrative Remedies
                                   4          Brennan next argues Cloud’s retaliation claim—to the extent it is based on participating in

                                   5   union activities—and the entirety of her sexual harassment claim should be dismissed because she

                                   6   failed to exhaust her administrative remedies with respect to those claims. Mot. at 11.

                                   7          To bring a Title VII claim in district court, a plaintiff must first exhaust her administrative

                                   8   remedies. 42 U.S.C. § 2000e-16(c); Sommatino v. United States, 255 F.3d 704, 707 (9th Cir.

                                   9   2001). Under the statutory and regulatory scheme, a federal employee must notify an EEO

                                  10   counselor of discriminatory conduct within 45 days of the alleged conduct. Sommatino, 255 F.3d

                                  11   at 708 (citing 29 C.F.R. §§ 1614.105, 1614.106). The Supreme Court recently clarified that Title

                                  12   VII’s claim-processing rules, while mandatory, are non-jurisdictional. Fort Bend Cty., Tex. v.
Northern District of California
 United States District Court




                                  13   Davis, 139 S. Ct. 1843, 1851 (2019). However, a plaintiff “must allege compliance with the

                                  14   [mandatory processing rule] . . . in order to state a claim on which relief may be granted.”

                                  15   Williams v. Wolf, 2019 WL 6311381, at *6 (N.D. Cal. Nov. 25, 2019).

                                  16          As discussed above, Cloud cannot maintain a retaliation claim based on her participation in

                                  17   union activities. Accordingly, the Court GRANTS Brennan’s motion as to that claim.

                                  18          As to Cloud’s sexual harassment claim, Brennan argues it is premised on allegations of

                                  19   harassment by Mayfield and DePaula, which were not at issue in the EEO investigation, and in the

                                  20   only paragraph of the complaint describing the issues referred to the EEO office, Cloud

                                  21   “conspicuously omits reference to sexual harassment.” Id. at 14 (citing Compl. ¶ 34).

                                  22          In order to meet the requirement of substantial compliance with administrative exhaustion,

                                  23   the allegations of a plaintiff’s judicial complaint must be “like or reasonably related to the

                                  24   allegations” in an administrative complaint submitted to the EEO, such that they would fall within

                                  25   “the scope of an EEOC investigation which [could] reasonably be expected to grow out of the

                                  26   [administrative] charge of discrimination.” Sosa v. Hiraoka, 920 F.2d 1451, 1456 (9th Cir. 1990)

                                  27   (citations, quotation marks, and emphasis omitted) (addressing the same standard as applied to a

                                  28   private employee’s administrative complaint to the EEOC); see also Vasquez v. Cty. of Los
                                                                                         13
                                   1   Angeles, 349 F.3d 634, 644 (9th Cir. 2003) (holding that a court may consider “all claims of

                                   2   discrimination that fall within the scope of the EEOC’s actual investigation or an EEOC

                                   3   investigation that could reasonably be expected to grow out of the charge.”). Courts evaluating

                                   4   the similarity between an administrative complaint and a Title VII claim “may consider ‘such

                                   5   factors as the alleged basis of the discrimination, dates of discriminatory acts specified within the

                                   6   charge, perpetrators of discrimination named in the charge, and any locations at which

                                   7   discrimination is alleged to have occurred.’” Vasquez, 349 F.3d at 644 (quoting B.K.B. v. Maui

                                   8   Police Dep’t, 276 F.3d 1091, 1100 (9th Cir. 2002)). “In addition, the court should consider

                                   9   plaintiff’s civil claims to be reasonably related to allegations in the charge to the extent that those

                                  10   claims are consistent with the plaintiff’s original theory of the case.” B.K.B., 276 F.3d at 1100.

                                  11   “Procedural technicalities should not be employed to impede a Title VII claimant from obtaining a

                                  12   judicial hearing on the merits.” Ramirez v. Nat’l Distillers & Chem. Corp., 586 F.2d 1315, 1321
Northern District of California
 United States District Court




                                  13   (9th Cir. 1978) (citing Love v. Pullman, 404 U.S. 522 (1972)).

                                  14          Here, it is not clear from Cloud’s complaint whether the EEO process included claims of

                                  15   sexual harassment. She alleges the “complete disregard for the need to follow these medical

                                  16   restrictions persisted even after an EEO proceeding that found the Post Office was to cease forcing

                                  17   Plaintiff to further injure herself through improper use of her injured hand.” Compl. ¶ 22. She

                                  18   also alleges that she participated in the EEO process “by filing paperwork that complained of

                                  19   management’s lack of an adequate response toward keeping her physically safe; Ms. Spenser’s

                                  20   harassment of Plaintiff; Plaintiff being worked outside of her medical restrictions and; Ms.

                                  21   Spenser’s tampering with Plaintiff’s time sheets to remove pay owed.” Id. ¶ 34. Later, she alleges

                                  22   she was terminated “because she engaged in EEO activities, refused the sexual advances of her

                                  23   male supervisors and actively participated in the Union.” Id. ¶ 41. None of these references

                                  24   establish that complaints of sexual harassment were part of her EEO process. However, as part of

                                  25   her motion, Brennan attached portions of Cloud’s EEO filings, and Cloud cites to them to show

                                  26   the EEO investigation encompassed sex discrimination. Opp’n at 15 (“In Plaintiff’s EEO

                                  27   complaint, Plaintiff included the following succinct description of her supervisors’ discriminatory

                                  28   acts: ‘Discrimination, harassment based on . . . sex, gender; and retaliation for prior EEO activity
                                                                                          14
                                   1   ended in results of a physical assault and battery.’ (Declaration of Marissa Haley in Support of

                                   2   Defendant’s Motion to Dismiss (‘Haley Decl.’), Ex. D [ECF No. 11-1].) Plaintiff’s original

                                   3   complaint was enough on its own because she included all of her allegations in summary form.”).

                                   4   Cloud also cites to a supplemental affidavit she submitted in connection with the EEO

                                   5   investigation of her complaint, which Brennan also attached as part of her motion. Id.; Haley

                                   6   Decl., Ex. H.

                                   7          Normally, when adjudicating a motion to dismiss brought pursuant to Rule 12(b)(6), the

                                   8   Court’s consideration of extra-pleading materials is limited and matters outside of the pleading

                                   9   cannot be considered without converting the motion into a motion for summary judgment. See

                                  10   Fed. R. Civ. P. 12(b)(6); 12(d). Given the early stage of this litigation, the Court declines to

                                  11   convert Brennan’s 12(b)(6) motion to a motion for summary judgment. However, the Ninth

                                  12   Circuit has determined that courts may consider documents alleged in a complaint and essential to
Northern District of California
 United States District Court




                                  13   a plaintiff’s claims. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994); Steckman v. Hart

                                  14   Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir. 1998). A court may also “take judicial notice of

                                  15   documents on which allegations in the complaint necessarily rely, even if not expressly referenced

                                  16   in the complaint, provided that the authenticity of those documents is not in dispute.” Tercica,

                                  17   Inc. v. Insmed Inc., 2006 WL 1626930, at *8 (N.D. Cal. June 9, 2006) (citing In re Autodesk, Inc.

                                  18   Sec. Litig., 132 F. Supp. 2d 833, 837-38 (N.D. Cal. 2000)). Given that both parties rely on

                                  19   Cloud’s EEO filings, they are likely essential to her claims here. Accordingly, the Court takes

                                  20   judicial notice of the official records from the EEO proceeding and notes that Cloud specifically

                                  21   references complaints of sexual harassment in her supplemental affidavit. Haley Decl., Ex. H at 7,

                                  22   17 (“there was a culture of sexual harassment and consensual sexual and romantic relationships

                                  23   that I refused to partake in”; “the main supervisor ogled me in front of my ex-husband,

                                  24   inappropriately looking at my breasts, in-between my legs and at my buttocks.”). From these

                                  25   documents, the Court finds Cloud can state a claim to relief that is plausible on its face. See Ng v.

                                  26   Potter, 2009 WL 3836045, at *2 (W.D. Wash. Nov. 12, 2009) (“Because typical complaints are

                                  27   filled out by non-attorneys, courts construe the EEOC charge with ‘utmost liberality,’ and it is

                                  28   sufficient that the EEOC is apprised of the alleged discriminatory parties and the alleged
                                                                                         15
                                   1   discriminatory acts.”) (citing Leong v. Potter, 347 F.3d 1117, 1122 (9th Cir. 2003)).

                                   2          Brennan also argues Cloud must plead exhaustion of administrative remedies with

                                   3   specificity, including the dates on which she was sexually harassed. Mot. at 15. However, the

                                   4   only case Brennan cites in support of this argument is Perkins v. U.S. Navy, in which the court

                                   5   dismissed the plaintiff’s complaint because he completely failed to plead any facts indicating that

                                   6   he had administratively exhausted his claims. 2012 WL 2945916, at *2 (S.D. Cal. July 19, 2012).

                                   7   That case is inapplicable here, where Cloud specifically alleges that “[w]ithin forty-five (45) days

                                   8   of the incidents described below, Plaintiff contacted an EEO Counselor.” Compl. ¶ 7.

                                   9          Accordingly, the Court DENIES Brennan’s motion to dismiss Cloud’s second claim for

                                  10   failure to exhaust administrative remedies.

                                  11   D.     Sex Discrimination
                                  12          Finally, Brennan argues that to the extent Cloud alleges sex discrimination in addition to
Northern District of California
 United States District Court




                                  13   Mayfield and/or DePaula’s alleged sexual harassment, the complaint does not allege all the

                                  14   necessary elements of a prima facie case of discrimination. Mot. at 16. Specifically, she argues

                                  15   Cloud fails to allege that similarly situated individuals outside her protected class were treated

                                  16   more favorably than her. Id. Brennan also argues that Spencer “is purportedly responsible for the

                                  17   majority of the conduct alleged in the Complaint, and the Complaint alleges no plausible facts

                                  18   suggesting that Ms. Spencer’s conduct was animated by sex or gender.” Id. at 17.

                                  19          To establish a prima facie case of discrimination, the plaintiff must show that: “(1) he

                                  20   belongs to a protected class; (2) he was qualified for the position; (3) he was subject to an adverse

                                  21   employment action; and (4) similarly situated individuals outside his protected class were treated

                                  22   more favorably.” Chuang v. Univ. of California Davis, 225 F.3d 1115, 1123 (9th Cir. 2000). The

                                  23   fourth element—that the plaintiff was subjected to an adverse employment action because of her

                                  24   membership in a protected class—can be alleged either through direct evidence of discrimination,

                                  25   such as a supervisor’s derogatory comment about her race or gender, see, e.g., E.E.O.C. v. Boeing

                                  26   Co., 577 F.3d 1044, 1050 (9th Cir. 2009), or through circumstantial evidence, which may include

                                  27   allegations that similarly situated individuals outside the plaintiff’s protected class were treated

                                  28   more favorably or that other circumstances surrounding the at-issue employment action give rise
                                                                                         16
                                   1   to an inference of discrimination, see Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1105-06 (9th

                                   2   Cir. 2008); Hawn v. Exec. Jet Mgmt., Inc., 615 F.3d 1151, 1156 (9th Cir. 2010). However, as

                                   3   noted above, a plaintiff is not required to plead a prima facie case of discrimination in order to

                                   4   survive a motion to dismiss. Sheppard, 694 F.3d at 1050 n.2; Lacayo, 2015 WL 3866070, at *12.

                                   5   Instead, courts look to the elements of the prima facie case “to decide, in light of judicial

                                   6   experience and common sense, whether the challenged complaint contains sufficient factual

                                   7   matter, accepted as true, to state a claim for relief that is plausible on its face.” Achal, 114 F.

                                   8   Supp. 3d at 796-97.

                                   9            Here, the Court finds Cloud’s allegations are sufficient at this stage in the litigation. She

                                  10   pleads that because she refused to accept the advances of her male supervisors, she “was treated

                                  11   differently than other employees and retaliated against.” Compl. ¶ 18. She also pleads that her

                                  12   supervisors “engaged in targeted harassment against Plaintiff because of her sex.” Id. ¶ 44.5
Northern District of California
 United States District Court




                                  13   Based on these allegations, the Court finds Cloud can state a claim for relief that is plausible on its

                                  14   face. Accordingly, the Court DENIES Brennan’s motion to dismiss Cloud’s second claim for

                                  15   sexual harassment and sex discrimination.

                                  16                                             V.    CONCLUSION
                                  17            For the reasons stated above, the Court GRANTS IN PART and DENIES IN PART

                                  18   Brennan’s motion to dismiss. If Cloud chooses to file an amended complaint, she must do so by

                                  19   February 24, 2020.

                                  20            IT IS SO ORDERED.

                                  21   Dated: February 3, 2020

                                  22
                                                                                                      THOMAS S. HIXSON
                                  23                                                                  United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28   5
                                           The second paragraph numbered 44.
                                                                                          17
